Arna Global LLC Exhibit 10.3 514 Lothian Way Abingdon, MD 21009 December 16,2015 Sunalpha Green Technologies Private Limited 812 Venus Atlantis Corporate Park Prahladnagar, Ahmedabad, Guajrat, India 380015 Re: Amendment to Software Licensing Agreement between Sunalpha Green Technologies Private Limited and Arna Global, LLC entered into April 1, 2015 Dear Sunalpha Green Technologies Private Limited, This letter amendment herein amends the Software Licensing Agreement between Sunalpha Green Technologies Private Limited (“Licensee”) and Arna Global, LLC (“Licensor”) entered into April 1, 2015 (the “Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the respective meanings ascribed thereto in the Agreement Licensor and Licensee hereby agree, amend, and consent to Licensor’s conveyance, assignment, transfer, and deliver to TripBorn, Inc., a Delaware limited liability company of all of Licenor’s privileges and obligations under the Agreement including for the avoidance of doubt the right to receive all Compensation. Please confirm your agreement with the foregoing by signing and returning a copy of this Letter to the undersigned. SUNALPHA GREEN TECHNOLOGIES PRIVATE LIMITED By: /s/ Deepak Sharma Name: Deepak Sharma Title: President and Managing Director ARNA GLOBAL, LLC By: /s/ Deepak Sharma Name: Deepak Sharma Title: President
